An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1277
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 15 April 2014


IN THE MATTER OF:

H.R., A.G, C.Z.G., and C.G.                   Randolph County
                                              Nos. 11 JT 92–95




      Appeal by respondent-mother from order entered 22 August

2013 by Judge       Jayrene R. Maness         in Randolph County District

Court.    Heard in the Court of Appeals 31 March 2014.


      J. Tristan Routh for movant-appellee                     Randolph     County
      Department of Social Services.

      Donna Taylor for guardian ad litem.

      Mercedes O. Chut for respondent-appellant mother.


      HUNTER, JR., Robert N., Judge.


      Respondent-mother appeals from the district court’s order

terminating her parental rights as to juveniles H.R. (“Henry”),

A.G. (“Aron”),       C.Z.G. (“Zeke”), and           C.G. (“Carl”).1        Because

petitioner’s      evidence    and    the   court’s     findings     of   fact   are


1
  The parties stipulated to the               use    of   these   pseudonyms      to
protect the juveniles’ privacy.
                                            -2-


sufficient to establish grounds for termination based on neglect

under N.C. Gen. Stat. § 7B-1111(a)(1) (2013), we affirm.

                                     I. Background

       Henry was born in February 1998; Aron was born in November

2001;   Zeke   was      born    in   October       2004;     and   Carl    was     born    in

September 2006.         Carl and Zeke have the same father (“Mr. G”).

Aron and Henry were fathered by two other men.                             The juveniles

resided    with   respondent         prior       to    the    institution         of   these

proceedings.2

       On 3 and 5 May 2011, the Randolph County Department of

Social Services (“DSS”) filed petitions alleging the juveniles

were    neglected       and     dependent.            The    petitions      specifically

averred that the juveniles had excessive absences from school or

daycare, and that respondent failed to provide them with proper

supervision,      had    a     history      of    substance        abuse    and    violent

domestic    relationships,           used        inappropriate       discipline,          and

exposed the juveniles to domestic violence in the home.                                   The

petitions      further         charged      respondent        with     violating          the

provisions of two safety plans instituted by DSS by (1) allowing

Henry to distribute medication to his younger siblings and (2)

2
  Henry was voluntarily placed outside respondent’s home in 2007,
after Aron disclosed that Henry had sexually abused him. Henry
returned to respondent’s home in 2008–09.
                                              -3-


allowing respondent’s boyfriend (“Mr. C”), who had an extensive

history     of     domestic        violence,        to   have     contact           with    the

juveniles.             Finally,     the    petitions          alleged        that     neither

respondent       nor      the     juveniles’         fathers     had     identified          an

appropriate alternative child care arrangement.                              DSS obtained

non-secure custody of all the juveniles on 4 and 5 May 2011.

      The     district      court       made       adjudications       of     neglect       and

dependency as to each juvenile on 22 February 2012.                            In addition

to   the    issues      raised     by   the    petitions,       the     court       made    the

following     findings          related   to       Henry’s     sexual       abuse     of    his

siblings:

              In 2007, [Aron] alleged that [Henry] had
              sexually abused him.      [Respondent] had
              [Henry] evaluated and he was placed out of
              the home. In 2008–2009, [Henry] returned to
              the home.    Subsequent to his return, the
              minor children reported that [Henry] was
              sexually touching them again.   [Respondent]
              indicated that she was unaware of any
              incidents. The only safety measure in place
              was that [Henry] was provided a separate
              bedroom.  No other safety measures were put
              in place.

We   upheld      the    adjudications         on    appeal.      In     re    H.R.,        A.G.,

C.Z.G., and C.G., __ N.C. App. __, 735 S.E.2d 452, 2012 WL

5864525 (2012) (unpublished).
                                           -4-


       In a permanency planning order entered 25 July 2012, the

district      court     relieved     DSS   of     any     obligation       to    continue

efforts       to    reunify    the     juveniles        with   their       fathers       and

established a permanent plan of reunification with respondent.

The    court        ceased    reunification         efforts         with    respect        to

respondent on 1 November 2012, and changed the permanent plan to

adoption.       On 14 December 2012, as amended 14 February 2013, DSS

filed motions to terminate respondent’s parental rights based on

neglect,       lack     of    reasonable         progress      in     correcting         the

conditions that led to the juveniles’ removal from her home,

failure to pay a reasonable portion of the juveniles’ cost of

care, and dependency under N.C. Gen. Stat. § 7B-1111(a)(1), (2),

(3), and (6) (2013).

       At     the    termination       hearing,     the     district       court        heard

testimony from, among others, respondent; DSS caseworkers Tasha

Hall    and    Darnell       Myrick;    Laura     Stockwell,         director      of    the

Randolph County Family Crisis Center; and clinical psychologist

Dr.    Christopher        Schaeffer,       who     performed         a     psychological

evaluation of respondent in March 2012.                   The court found grounds

to    terminate       respondent’s      parental     rights     based       on   neglect,

failure to make reasonable progress, and dependency under N.C.

Gen. Stat. § 7B-1111(a)(1), (2), and (6).                           It also concluded
                                     -5-


that termination of parental rights was in the juveniles’ best

interests.       Respondent filed timely notice of appeal from the

termination order.

                           II. Respondent’s Appeal

       Respondent challenges the grounds for termination found by

the district court, claiming that they are unsupported by the

court’s findings of fact or by the evidence.               She also contests

many    of   the     court’s   individual     adjudicatory        findings   as

unsupported by the evidence.

                           A. Standard of Review

       In reviewing an adjudication under N.C. Gen. Stat. § 7B-

1109(e) (2013), this Court must determine whether the district

court’s findings of fact are supported by clear, cogent and

convincing evidence, and whether the findings, in turn, support

the court’s conclusions of law.            In re Gleisner, 141 N.C. App.

475, 480, 539 S.E.2d 362, 365 (2000).              “If there is competent

evidence,    the    findings   of   the    trial   court    are    binding   on

appeal[,]” In re McCabe, 157 N.C. App. 673, 679, 580 S.E.2d 69,

73     (2003),     “even   where    some    evidence   supports       contrary

findings.”       In re Helms, 127 N.C. App. 505, 511, 491 S.E.2d 672,

676 (1997).       We are likewise bound by any unchallenged findings

of fact.     Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729,
                                        -6-


731 (1991).       Moreover, “erroneous findings unnecessary to the

determination     do   not   constitute        reversible      error”   where   the

adjudication     is    supported   by    sufficient      additional      findings

grounded in competent evidence.           In re T.M., 180 N.C. App. 539,

547, 638 S.E.2d 236, 240 (2006).              We review the district court’s

conclusions of law de novo.             In re J.S.L., 177 N.C. App. 151,

154, 628 S.E.2d 387, 389 (2006).

        B. Adjudication under N.C. Gen. Stat. § 7B-1111(a)

    Our Juvenile Code defines a neglected juvenile as one who,

inter   alia,    “does   not   receive        proper   care,    supervision,    or

discipline . . . ; or who is not provided necessary remedial

care; or who lives in an environment injurious to the juvenile’s

welfare.”       N.C. Gen. Stat. § 7B-101(15) (2013).                In order to

support an adjudication under N.C. Gen. Stat. § 7B-1111(a)(1),

“[n]eglect must exist at the time of the termination hearing.”

In re C.W., 182 N.C. App. 214, 220, 641 S.E.2d 725, 729 (2007).

Where the juveniles have been placed outside the home for a

significant period of time, “a trial court may find that grounds

for termination exist upon a showing of a history of neglect by

the parent and the probability of a repetition of neglect.”                      In

re L.O.K., 174 N.C. App. 426, 435, 621 S.E.2d 236, 242 (2005)

(quotation marks and citation omitted).                The determination that
                                          -7-


a child is neglected is a conclusion of law.                      In re Helms, 127

N.C. App. at 510, 491 S.E.2d at 675–76.

    The     juveniles        were    adjudicated      neglected      on     22     February

2012,   based    on     conditions      arising       under    respondent’s             care.

Therefore,      in     order    to    establish       grounds        for     terminating

respondent’s     parental       rights       under    N.C.     Gen.        Stat.    §    7B-

1111(a)(1),      the     evidence       and     the    court’s        findings          must

demonstrate the probability of a repetition of neglect if the

juveniles were returned to respondent.                  In re L.O.K., 174 N.C.

App. at 435, 621 S.E.2d at 242.

    Initially, we note the district court expressly found that

respondent “has neglected the minor children . . . and that such

neglect is likely to repeat itself,” as required by N.C. Gen.

Stat. § 7B-1111(a)(1).              In support of this determination, the

court   found,       inter    alia,   that    respondent       had    “[c]ontinued         a

relationship with a domestic violence abuser,” Mr. C, and had

failed to “maintain stable and appropriate housing[,] . . .

grasp the concepts taught” in her domestic violence classes, or

“complete     her      recommended       mental       health     counseling             until

released by her therapist.”

    The     court      made    detailed      evidentiary       findings       concerning

each of these issues.                Specifically, findings 15mm–tt, 15zz,
                                    -8-


15aaa–nnn,        15rrr–sss,    15uuu–bbbb,         and      15eeee      address

respondent’s continued involvement with Mr. C, despite repeated

incidents    of    domestic    violence,     as     well    as    her    previous

experience   of    domestic    violence    dating    back    to   2001    in   her

relationship with Mr. G.         Findings 15eeee, 15llll, 27, 31, 34,

36, 43, and 46–47 depict the traumatic effects of the juveniles’

exposure to domestic violence in respondent’s care, the impact

of which persisted at the time of the hearing.

    Findings       15rr,   15nnnn–pppp,      15rrrr,        and   48     describe

respondent’s housing instability and failure to obtain suitable

housing for the juveniles despite having the financial means to

do so.   Portions of findings 15gggg, 15kkkk, 15nnnn–15pppp, and

15rrrr show that respondent made no changes to her residence to

protect the younger children from further sexual abuse by Henry,

despite being told of the need to do so.

    Regarding        her   compliance      with     court-ordered        remedial

services, findings 15zz, 15eee–fff, 15iii, 15lll, 15www–zzz, and

15aaaa–bbbb reflect respondent’s completion of two sessions of

domestic violence classes and her failure to benefit therefrom,

as evidenced by her persistent involvement with Mr. C and her

refusal to acknowledge the attendant risks posed to her and her

children.    Finally, findings 15vv–yy detail respondent’s failure
                                              -9-


to complete individualized mental health counseling, as ordered

by the court.

       Having reviewed the court’s findings in full, we conclude

that they are more than adequate to demonstrate a probability of

a   repetition       of    neglect       if   the    juveniles     were   returned     to

respondent’s care.             See generally In re K.D., 178 N.C. App. 322,

329,   631    S.E.2d       150,    155    (2006)      (affirming     adjudication      of

neglect      based        on    the   respondent-mother’s           “struggles     with

parenting skills, domestic violence, and anger management, as

well as her unstable housing situation”).                          Because respondent

has not challenged the majority of the findings listed above, we

deem them to be supported by competent evidence.                          Koufman, 330

N.C. at 97, 408 S.E.2d at 731.                  We will address her exceptions

to the court’s findings in Subsection C, infra.

       Because we uphold the adjudication of neglect under N.C.

Gen. Stat. § 7B-1111(a)(1), we need not address the additional

grounds for termination found by the district court under N.C.

Gen. Stat. 7B-1111(a)(2) and (6).                     In re P.L.P., 173 N.C. App.

1, 9, 618 S.E.2d 241, 246 (2005), aff’d per curiam, 360 N.C.

360,   625    S.E.2d       779    (2006).           Accordingly,    we    now   turn   to

respondent’s various objections to the court’s fact-finding.
                                      -10-


                          C.   Findings of Fact

                      1. Domestic Violence by Mr. C

     Respondent first claims the district court’s findings of

fact “exaggerate the domestic violence between [her] and Mr.

[C].”    Specifically, she argues that the court overstated the

number of domestic violence incidents between her and Mr. C and

erroneously   found    that    they    had   a   physical   altercation   in

November 2012.

     Finding 15 includes the following subparts addressing this

issue:

          mm. On April 14, 2011, Ms. Hall observed a
              very    verbal    altercation     between
              [respondent] and Mr. [C].     On May 23,
              2011, [respondent] and [Mr. C] had a
              physical altercation.  On May 20, 2011,
              [respondent] went to the hospital in
              reference to injuries that Mr. [C] had
              caused.

          nn. On   the   night   of   June   1,  2011,
              [respondent] and Mr. [C] were involved
              in an altercation, and Mr. [C] hit
              [respondent] with a stool on her head
              and back.   He took her cell phone and
              forced her to go to the store on June 2,
              2011.   Ms. Hall observed injuries from
              this incident when [respondent] had a
              visit with the minor child shortly
              thereafter.   [Respondent] had a gash in
              her head that was approximately 1 inch
              to 1 ½ inches long.
                     -11-


oo. On August 22, 2011, [respondent] and Mr.
    [C] had a heated argument. She left the
    residence then subsequently resumed her
    relationship with him the next day.

pp. [Respondent]    filed   a    50B    Domestic
    Violence Protective Order in Davidson
    County against Mr. [C] and Court was
    scheduled   for    June   22,    2011,   but
    [respondent] subsequently dismissed the
    50B.   She did reside for a period of
    time at the Family Crisis Center but
    subsequently resumed her relationship
    with Mr. [C].

qq. On July 16, 2012, [respondent] contacted
    Ms. Hall about 10:30 p.m. . . . [and]
    reported that she and Mr. [C] had been
    in a physical altercation and that they
    had both been drinking. Mr. [C] wrapped
    his arm around her and hurt her, and she
    subsequently   bit    him   during   the
    altercation.

rr. . . . [F]rom May 20, 2011, until July
    2012, [respondent] reported 13 changes
    in housing status.       In June 2011,
    [respondent] was evicted from Section 8
    housing and resided at the Family Crisis
    Center because of domestic violence
    between herself and Mr. [C].

. . . .

tt. Mr. [C] has two (2) convictions of
    assault on a female and also had a
    pending charge at the time of these
    incidents.   [Respondent] was aware of
    Mr. [C]’s domestic violence history but
    continued her relationship with him
    despite having this information.

. . . .
                     -12-



zz. [Respondent] has completed two (2) sets
    of domestic violence classes.   She took
    the first set of classes in 2011 through
    2012, but during that time period, she
    was in a relationship with Mr. [C] and
    had repeated incidences of domestic
    violence   and    physical  altercations
    during that time.

. . . .

ddd. [Respondent] reported to Ms. Stockwell
     that in June 2011, Mr. [C] and she had a
     verbal altercation. . . . Mr. [C] threw
     a stool and [respondent] was struck
     receiving injuries to her head and back.
     [Respondent] received medical treatment
     for these injuries.     The Court allowed
     into evidence without objection . . . a
     collection   of   photos     of   injuries
     [respondent] suffered from this incident
     and   which  Ms.    Stockwell   personally
     observed while taking the photos. . . .
     [Respondent] reported to Ms. Stockwell
     that   there   were    continuing   verbal
     disputes, controlling behaviors by Mr.
     [C], and use of controlled substances
     during their relationship.

eee. [Respondent] completed domestic violence
     classes on November 28, 2011, and she
     completed a 2nd set of classes on
     January 8, 2013, but between the first
     and second sessions, she resumed her
     relationship with Mr. [C].       Due to
     continuing domestic violence incidents,
     Ms.     Stockwell    recommended    that
     [respondent] participate in the 2nd
     round of domestic violence classes.
     [Respondent] and Mr. [C] had been in an
     off-and-on relationship while [she] took
     those classes.
                                          -13-



            . . . .

            jjj. In late November 2012, [respondent]
                 reported to Ms. Stockwell and Ms. Myrick
                 that there was a physical confrontation
                 involving shoving between her and Mr.
                 [C]. The [p]olice were called and have
                 been called on several occasions.

            kkk. Following the domestic violence incident
                 . . . in November 2012, [respondent]
                 went to stay at the Family Crisis Center
                 where she remained until early January
                 2013.   Ms. Stockwell . . . recorded a
                 telephone       conversation       between
                 [respondent] and Mr. [C] in December
                 2012, while [respondent] was staying at
                 the Crisis Center. . . . Mr. [C] made
                 various threats to [respondent], stating
                 that if she did not come back or if she
                 left   that    he   would    destroy   her
                 belongings.   [Respondent] indicated . .
                 . she did not wish to continue the
                 discussion with Mr. [C], but he insisted
                 he would continue the discussion with
                 her and that they would be together
                 whether [respondent] liked it or not.

Insofar     as        these   findings    are    unchallenged,     we     are    bound

thereby.

    Much         of     respondent’s     argument     stems    from     an     implicit

dispute    about        the   meaning    of    the   term    “domestic       violence.”

While respondent views the term as referring solely to physical

conflict,    DSS’s        witnesses      and   the   court    construed       “domestic
                                              -14-


violence”        to    include       verbally           abusive       and    aggressive        or

threatening behavior by Mr. C, in addition to physical assaults.

       Stockwell       testified       that       Mr.    C’s    striking      of    respondent

with the stool in June 2011 was “the only physical incident that

I know of from [respondent] stating explicitly to me that this

is   what    has      occurred.”        Nonetheless,            Stockwell      averred       that

respondent         described        “several”        additional        domestic       violence

incidents with Mr. C, which were primarily “verbal disputes.”

In early 2012, for example, respondent and Mr. C had some sort

of “confrontation [for] which the police were called on several

occasions during that time.”                      Likewise, Stockwell referred to

“an incident of domestic violence that occurred in November of

2012      between     [respondent]       and       Mr.    [C],”       but    clarified       that

respondent       did    not    report       any    physical         violence       during   this

incident.

       Hall also testified that, of “the multiple incidents of

domestic violence between [respondent] and Mr. [C], . . . two of

these were violent, and violent enough that [respondent] ended

up   at    the     hospital.”         Though       aware       of    just    two    physically

violent episodes, on 20 May 2011 and 1 June 2011, Hall averred

that respondent reported thirteen changes in her housing status

between      May      2011    and    July     2012,       and       that    “most    of     these
                                        -15-


incidents were because of domestic violence between [her] and

Mr. [C].”

    Finally, the court’s reference in finding 15zz to “repeated

incidences    of    domestic     violence        and    physical      altercations”

between respondent and Mr. C in 2011 and 2012 reflected that it

construed    the    term    “domestic    violence”       to    include      more   than

physical assaults.          (Emphasis added).            Insofar as respondent

challenges    the    court’s     fact-finding          based     on   her    semantic

disagreement with DSS and the court, we find no merit to her

claim.

    Contrary to respondent’s assertion, finding 15rr does not

attribute her loss of federally subsidized housing in June 2011

to domestic violence by Mr. C.                 Evidence supports the court’s

actual   finding     that    respondent        “was    evicted    from      Section   8

housing” in June 2011 for failure to pay her utility bills.3                          We

agree with respondent that the evidence does not support the

finding in 15rr that, “[i]n June 2011, . . . [she] resided at

the Family Crisis Center because of domestic violence between

herself and Mr. [C].”         Although Mr. C assaulted respondent with

a kitchen stool on 1 June 2011, there is an indication that she

3
  The 22 February 2012 adjudication order includes a finding that
respondent “was evicted from her housing due to her failure to
comply with the guidelines of the section 8 housing program.”
                                        -16-


moved into the shelter to escape Mr. C prior in August 2011.

However, we find this error to be harmless.

       We also agree with respondent that the evidence does not

support finding 15jjj’s depiction of “a physical confrontation

involving shoving between her and Mr. [C]” in November 2012.

Concerning this incident, respondent testified that she and Mr.

C “got in a fight and that led [her] to go to the women’s

shelter,” but characterized it as an “argument” or “domestic

dispute” rather than a physical conflict.               Myrick testified that

“[o]n or about November 25 of 2012, . . . [respondent] reported

that she and Mr. [C] had a domestic dispute, and she left the

home at that time and went to the women’s shelter.”                   Respondent

told Myrick that she and Mr. C had “an argument and that she was

attempting to leave the home and that he was causing problems

and she did require the assistance of law enforcement at that

time.”       Stockwell likewise attested to “an incident of domestic

violence that occurred in November of 2012 between [respondent]

and    Mr.    [C],”   but   was   not    aware    of   any   physical     assault.

Respondent told Stockwell of “ongoing disputes [with Mr. C],

that   he     was   continuing    to    use    substances    and   that   she   was

fearful.”      Although she did not report any physical violence in
                                    -17-


November 2012,4 respondent told Stockwell that she moved into the

emergency shelter to “get away from Mr. [C]” on 26 November

2012, and remained there until 10 January 2013.

      In view of the overall history of domestic violence between

respondent and Mr. C, including physical assaults occurring in

May and June of 2011 and July of 2012, we conclude that the

court’s mistaken reference to a shoving episode in November 2012

was immaterial.      In all other respects, respondent’s challenge

to the findings regarding her domestic violence history with Mr.

C is without merit.

      We   further   find   no   merit   in   respondent’s   objection   to

findings 15aaaa and 15bbbb, which state that “she has failed to

grasp the concepts taught” in the domestic violence classes she

completed in November 2011 and January 2013, “as evidenced by

her continued relationship with a domestic violence abuser,” Mr.

C.5   Respondent acknowledged that she continued her relationship



4
  Respondent did tell Stockwell about an incident of “physical
violence” between her and Mr. G in November 2010, which had
occurred in front of the juveniles.
5
  Finding 15bbbb cited respondent’s ongoing relationships with
individuals who were abusive to her in prior relationships,
including Mr. G, as evidence that her “domestic violence
counseling . . . has not had an effect on her ability to grasp
those concepts taught.” The 22 February 2012 adjudication order
includes findings that respondent “has a history of being
                                         -18-


with Mr. C despite being advised that her children would be

removed from her custody if she did so, and that she “indicated

to DSS that [she] did not find him to be a threat to the minor

children.”       Moreover,      after     completing      her    first     series   of

domestic violence classes, respondent “went back to Mr. [C].”

After   the   second     series    of    classes,       she    continued    to   “have

communication” with Mr. C and allowed him to come to her home,

purportedly to remodel it.

       Stockwell testified that Mr. C’s phone call to respondent

at the emergency shelter in January 2013 made it “apparent that

he was continuing those controlling behaviors, the threatening

behaviors, despite his participation in classes that should have

taught him otherwise.”            Asked whether respondent had benefited

from    her   domestic    violence       classes,    Stockwell      testified,       “I

don’t    believe   she    did     show    that    she    had    actually    put     the

information     [from    the      domestic       violence      classes]    to    use.”

Stockwell told the court that there were many “things that make

[Mr. C] very unpredictable and make [respondent] being around



involved with relationships that contain domestic violence,” and
that she and Mr. G had “an extensive history of engaging in
incidents of domestic violence in the presence of the minor
children.”  In March 2011, respondent told DSS of “[o]n again,
off again” domestic violence involving Mr. G dating back to
2001.
                                         -19-


him very unstable for her and potentially for children being in

that environment.”

      Myrick     testified       that     she     had     visited    respondent’s

residence on the night of 23 January 2013, after respondent

moved out of the shelter.           At the front door, Myrick heard Mr. C

and   respondent       discussing    a    television      show.      When   Myrick

“knocked on the door, it got quiet.                    [Respondent] came to the

door . . . in her nightgown[.]”                 Myrick saw Mr. C’s reflection

in a mirror “going down the hallway.”                   He was shirtless.     When

Myrick asked respondent about her claim that she and Mr. C were

no longer together, respondent replied that “[h]e was helping

her move her things in and to take his things out.”                         In the

bedroom, however, Myrick observed Mr. C’s wallet on the dresser.

Men’s    pants   and    folded   clothing       were    underneath   respondent’s

clothing    on   the    dresser.         “In    the    bathroom   area,   [Myrick]

observed male aftershave, male shaving cream and a male razor,

and three toothbrushes.”            When Myrick asked Mr. C about the

situation, he stated that “it is what it is.”                     Respondent then

said, “I thought it would be okay since he was going to go to

jail.”     Respondent later told Myrick that she visited Mr. C in

prison on 2, 6, 13, and 20 April 2013.                     At the time of the
                                             -20-


hearing,    respondent          did   not     know    how       long   Mr.    C    would      be

incarcerated.

    Respondent’s          own    testimony         showed       that   she   continued        to

downplay    the    risk    posed       to    her    and    her    children        by   Mr.    C.

Recounting the June 2011 assault, respondent stated that “there

was a stool thrown, and it bounced and it got me on the back of

the head.”       Asked directly whether Mr. C had thrown the stool at

her, she replied, “I guess, yeah.”                        Respondent explained that

she left Mr. C and moved into the crisis shelter in August 2011

because    she    “was    tired       of    hearing    his       mouth,”     but   that      she

“wasn’t afraid” of him.               She moved back in with Mr. C when she

left the shelter.           After giving birth to Mr. C’s daughter in

March 2012, respondent left him again in May.                                She testified

that Mr. C had “started drinking again” and was yelling, “[b]ut

no, he wasn’t hitting [her].”                 She remained in contact with Mr.

C and moved back in with him after a meeting with DSS.                                 At the

time of the termination hearing, respondent was working for Mr.

C’s sister at Days Inn, against the advice of Stockwell.

    Where        “different       inference[s]            may     be   drawn       from      the

evidence, [the trial court] alone determines which inferences to

draw and which to reject.”                 In re Hughes, 74 N.C. App. 751, 759,

330 S.E.2d 213, 218 (1985).                   The inference drawn in findings
                                          -21-


15aaaa and 15bbbb regarding respondent’s failure to benefit from

domestic violence courses is amply supported by the evidence.

As discussed below, the court’s findings are also consistent

with the conclusions of respondent’s psychological evaluation in

March 2012.

                  2. Respondent’s Psychological Evaluation

    Respondent next challenges multiple findings regarding the

testimony     of     Dr.    Shaeffer,         the    clinical      psychologist     who

evaluated her on 6 March 2012.                      Respondent asserts that the

court     mischaracterized         Dr.        Shaeffer’s        findings    about   her

domestic violence history and his opinion of her amenability to

treatment.        She insists that his testimony and report are “far

more equivocal than reflected in the court’s findings.”                              We

disagree.

    Dr. Shaeffer contrasted two types of individuals who remain

in a domestic violence relationship.                    The first type consists of

persons     who    “are     unable       to    leave     that     relationship”     for

practical    reasons,       “but     .    .    .    their   understanding      of   the

negative effects of that relationship is such that they will at

least try to minimize the negative impact on children.”                             The

second    type     “minimizes”       or       “denies     the    domestic    violence”

because    they     are    “so   highly       invested      in    the   relationship.”
                                        -22-


Although Dr. Shaeffer averred that both groups were “likely to

repeat domestic violence relationships,” he described the second

group as in “a much worse position in terms of taking care of

themselves and children” because they do not see “a need to

protect the children from the domestic violence.”                           Moreover,

while any person involved in at least two violent relationships

has   a   “greater     than   fifty    percent”       chance   of    having    future

relationships with domestic violence, individuals in the first

group—who    acknowledge      the     gravity    of   their    situation—have        “a

much better prognosis” for improving their circumstances.

      According to Dr. Shaeffer, respondent did not acknowledge

the nature of the domestic violence between her and Mr. C “and

the   effects    that    it   could     have    on    her   and     her    children.”

Respondent “said she does not view Mr. [C] as a threat to the

children” despite “having been apprised of Mr. [C]’s criminal

history, including domestic violence, and subsequent to taking

out a protection plan and subsequently violating that protection

plan and allowing [him] to have contact with the children.”                          It

appeared    to   Dr.    Shaeffer    “that      [respondent]       was     putting   her

relationship with Mr. [C] as a priority above her protection and

safety of her children.”
                                       -23-


    Respondent further conveyed to Dr. Shaeffer “that she . . .

did not perceive herself as having any particular problems that

needed to be addressed.”        In the absence of such recognition and

a concomitant desire for change, Dr. Shaeffer observed, “it’s

extremely    unlikely    that   an   individual        is   going   to   make   any

changes in their life because they don’t see a need to, and even

if it’s imposed by others, it requires more effort than they are

willing    to   sustain.”       “[F]rom     a   practical       standpoint,”    Dr.

Shaeffer    opined,   “therapy    or      counseling     with    individuals    who

don’t have any sense of crisis or sense of a need to change

something about themselves is . . . pretty much a waste of

time.”     Based on his evaluation of respondent, he concluded that

“a therapy/counseling relationship was unlikely to be helpful

for her” at that time.

    Respondent emphasizes Dr. Shaeffer’s statement that he did

not accept “as gospel” DSS’s representations regarding domestic

violence incidents.         He went on to explain, however, that he

“also had information from the emergency department and from

[the prior adjudication] order and various other documentation

that did not originate from [DSS].”

    As      summarized   above,      we     find   Dr.      Shaeffer’s    hearing

testimony to be ample competent evidence to support findings
                                       -24-


15xxx, 15yyy, and 15zzz.            Although respondent’s brief to this

Court   also    lists    findings    15sss    and     15uuu   as   objectionable

renderings of Dr. Shaeffer’s testimony, she offers no argument

concerning them.         Finding 15sss states that his evaluation of

respondent “indicated a substantial history of domestic violence

with not only Mr. [C] but previous partners, specifically Mr.

[G].”     It further states that Dr. Shaeffer noted, based on his

interview with respondent and information provided by DSS, “that

there   had    been     numerous    incidents    of     physical    altercations

between    [respondent],      Mr.    [G],     [respondent’s]       father,    and

various    boyfriends,     including    Mr.   [C].”       These    findings   are

supported by the hearing transcript.                Dr. Shaeffer’s testimony

likewise      supports    finding    15uuu,     which    recounts     additional

information he received from DSS and respondent regarding her

domestic violence history.

                           3. Respondent’s Housing

    Respondent next challenges several findings regarding her

housing instability and lack of progress in obtaining stable,

suitable housing for her children.              We again find no merit in

her claims.

    Consistent with the court’s findings, respondent concedes

on appeal that her two-bedroom mobile home was unsuitable for
                                     -25-


the juveniles and that she had made no improvements at the time

of the hearing to accommodate them.           She contends, however, that

she “testified about a plan to do so,” and that “[h]er father .

. . has priced the addition and has agreed to perform the work.”

The court’s findings 15nnnn, 15oooo, and 15pppp fully account

for    these    representations,          noting   that     respondent    had

“repeatedly testified of her father’s intention to assist her

physically and monetarily in doing that work” but had adduced no

evidence “that they have done anything to make [respondent’s]

housing adequate for the minor children” as of 17 July 2012.

Indeed, respondent acknowledged during her testimony that the

juveniles were removed from her custody in May 2011 and that, as

of June 2013, she “still [did not] have appropriate housing for

them . . . [o]r enough bedrooms for them.”             Although her father

had   agreed   to   add   on   to   her    residence   to   accommodate   the

juveniles, she averred that “nothing has been started due to the

fact that if we start all of this work on the trailer and . . .

then the boys still don’t come, then all of that is going to go

to waste.”     Therefore, insofar as respondent takes exception to

findings 15nnnn–rrrr, her argument is overruled.

      Respondent claims that finding 15rr erroneously states that

she “reported thirteen different residences” to DSS.              The court
                                                -26-


in fact found that she “reported 13 changes in housing status”

during the period “from May 20, 2011, until July 2012.”                                 The

finding is fully supported by Hall’s testimony that, “from May

2011    to    July       of   2012,    .    .   .   [respondent]      reported    thirteen

different changes to her housing status.”                            When asked whether

these    changes         in   housing       were    “the    result    of    the   domestic

violence incidents and arguments with Mr. [C],” Hall replied,

“[p]robably          twelve      of        them.”         Accordingly,       respondent’s

assertion is groundless.

              4.     Respondent’s Progress Toward Reunification

       Respondent also contests multiple findings related to her

progress in complying with her DSS case plan and the orders of

the    district       court.          Respondent         lists   numerous    findings   by

number but appears to challenge the evidentiary support for only

two of them.              As for the other listed findings, she claims

vaguely that they “minimized [her] substantial compliance with

the court’s directives.”               We decline to engage in an independent

review of multiple paragraphs contained in the district court’s

fact-finding based merely on respondent’s citation to them by

number       in    her    appellant’s           brief.      Absent    a    particularized

objection supported by argument, we deem the court’s findings
                                        -27-


supported by the evidence and binding on appeal.                        See Koufman,

330 N.C. at 97, 408 S.E.2d at 731.

    The    primary     bases      for   respondent’s      objections         appear    in

findings 15vv and 15xx:

           vv. In reference to individual counseling,
           [respondent] went to one (1) appointment at
           DayMark between June or July of 2011 and
           June 2012.    [DSS] made a 2nd referral to
           Mental Health Services for [respondent] in
           August 2012.   [Respondent] went to two (2)
           appointments for Mental Health in July 2012.

           . . . .

           xx. [DSS] recommended that [respondent]
           receive individual counseling in reference
           to co-dependency, anxiety and compulsive
           disorder. She was previously diagnosed with
           some of these conditions, but DayMark did
           not offer the individual counseling that had
           been recommended.   Subsequently, [DSS] made
           a referral for counseling for [respondent]
           elsewhere so she could receive individual
           counseling.   [Respondent] did not begin to
           comply with these services until the latter
           part of 2012 and has not been released from
           Mental Health Counseling as of today’s date.

Respondent    insists       there    was   no   evidence       that    she    had     any

previous   psychological          diagnoses     as    stated    in    finding    15xx.

Respondent     casts        the      court’s         findings        regarding        her

individualized     mental      health      counseling      as    “inaccurate          and

misleading”   as     well    as     internally       inconsistent.        While       she

concedes that she “had not completed therapy as of trial,” she
                                          -28-


objects to the implication that she chose to discontinue her

individual therapy in May 2011, instead claiming that she could

not afford it.

    With      regard      to     the    finding      that       respondent        had    been

“previously diagnosed with some of these conditions,” we note

Hall’s    testimony       that    she    and     respondent’s         then-therapist        at

Carolina     Counseling,          Sue    McKendry,           referred      respondent       to

DayMark    for    individualized          counseling          in    May    of    2011     “for

codependency            and        issues          regarding              anxiety          and

obsessive/compulsive             disorder.”             We     find       this    testimony

sufficient to support the contested portion of finding 15xx.

    As     for      the       timeline      of     respondent’s            mental       health

counseling,      Hall     testified      that     respondent        attended      just     one

session at DayMark in May of 2011 and offered no explanation for

discontinuing this treatment.                  Respondent never told Hall that

DayMark did not provide individual counseling, as she stated at

the hearing.       Nor did respondent notify Hall between June 2011

and June 2012 that she needed another referral or that she was

not receiving the necessary mental health treatment.                             In her own

testimony,       respondent       conceded       that    she       received      no     mental

health counseling between June 2011 and June 2012.                                  Findings

15xx and 15vv are thus consistent with the hearing evidence.
                                       -29-


      Respondent also claims that “Hall’s testimony contradicts

the   court’s    finding    [in    15vv]    that   [she]     had   attended      only

limited [counseling] sessions in the summer of 2012.”                            Hall

testified     that   she    referred       respondent    to     the     Center   for

Behavioral Health Services in June 2012, and that respondent

attended “at least two to three appointments from the time she

was referred in June” until Hall’s departure from DSS on 17

August 2012.       Inasmuch as Hall’s testimony does not contradict

the court’s actual finding that               respondent “went to two (2)

appointments for Mental Health in July 2012,” this assertion is

without merit.

      Finding 15vv may be at technical variance from the evidence

insofar as the court found that DSS’s second referral for mental

health counseling occurred in August 2012 rather than June 2012.

However,    we    find   this     discrepancy      to   be    immaterial.        The

uncontested      findings   show    that    respondent       obtained    no   mental

health counseling for the year-long period between June 2011 and

2012, that she resumed counseling in July of 2012, and that she

had not been released from treatment at the time of the hearing.

We are likewise unmoved by respondent’s objection to the court’s

characterization of July as “the latter part of 2012” in finding

15xx.
                                       -30-


       Respondent next objects to the court’s failure to find that

she completed parenting classes and cooperated with her service

providers.       She   further   faults       the   court   for   ignoring     her

positive      employment     record,     regular       visitation     with     the

juveniles, and payment of child support.

       As   respondent     observes,    the     termination   order    lacks    a

finding reflecting respondent’s completion of parenting classes,

as confirmed by Stockwell.             The court did find that it had

previously     ordered   respondent      to   “demonstrate    skills    learned

from    her    parenting     classes”     and       “[s]uccessfully    complete

individualized parenting instruction.”                Although the court did

not explicitly order respondent to visit the juveniles, it did

decree the scope and terms of her visitation.                     Therefore, at

least in regard to assessing her reasonable progress under N.C.

Gen. Stat. § 7B-1111(a)(2), we agree with respondent that the

court’s findings should have addressed the issues of parenting

classes and visitation.6

       “However, to obtain relief on appeal, an appellant must not

only show error, but that . . . the error was material and



6
  The sole reference to parenting classes appears in finding
15gggg, which refers to respondent’s “six (6) sessions of parent
training” with Dr. Craig Smith to address Henry’s sexual abuse
upon his siblings.
                                          -31-


prejudicial, amounting to denial of a substantial right that

will likely affect the outcome of an action.”                          Starco, Inc. v.

AMG Bonding and Ins. Servs., 124 N.C. App. 332, 335, 477 S.E.2d

211, 214 (1996); cf. In re Estate of Mullins, 182 N.C. App. 667,

670-71, 643 S.E.2d 599, 601 (2007) (“In a non-jury trial, where

there    are    sufficient        findings    of       fact     based     on     competent

evidence to support the trial court’s conclusions of law, the

judgment      will    not   be    disturbed       because       of     other     erroneous

findings which do not affect the conclusions.”) (quotation marks

and citation omitted).             We conclude that any omitted findings

were    not    prejudicial.        The    district          court   did   not    base   its

adjudications under N.C. Gen. Stat. § 7B-1111(a) on respondent’s

failure to attend parenting classes or visitation, to cooperate

with her service providers, or to pay child support.                             Moreover,

none of these factors militates against the affirmative reasons

for the adjudications, specifically the adjudication of neglect

under N.C. Gen. Stat. § 7B-1111(a)(1).                         The court emphasized

respondent’s      protracted       refusal       to    extricate       herself     from   a

relationship         with   Mr.    C,    which        was    fraught      with    domestic

violence, notwithstanding the clear risks posed to the juveniles

and the significance of this refusal in light of respondent’s

history of violent relationships.                     The court further relied on
                                     -32-


respondent’s    failure   to    make      any   progress    toward   obtaining

housing that would be fit for the juveniles or would ensure that

Henry’s    siblings   could    be   protected     from     his   sexual   abuse.

Because respondent has not shown prejudicial error, her argument

is overruled.

                               III. Conclusion

    Respondent has failed to show any prejudicial error in the

district    court’s   findings      of    fact.     Moreover,     the     court’s

findings are sufficient to support its adjudication of grounds

to terminate respondent’s parental rights for neglect under N.C.

Gen. Stat. § 7B-1111(a)(1).              The termination order is hereby

affirmed.

    Affirmed.

    Judges ERVIN and DAVIS concur.

    Report per Rule 30(e).